Citation Nr: 0530593	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  96-00 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico



THE ISSUE

Entitlement to an initial compensable evaluation for the 
residuals of a stress fracture of the left femur.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel





INTRODUCTION

This case arose before the Board of Veterans' Appeals (Board) 
from a December 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico, which granted service connection for the 
residuals of a left femur stress fracture, and which assigned 
a noncompensable evaluation.

The Board (through individuals who are no longer with the 
Board) remanded this case for additional development in July 
1997, November 2000, and the undersigned Veterans Law Judge, 
after attempting to direct evidentiary development without 
the need for remand, remanded the matter in July 2003, after 
the regulatory authority for Board development was 
invalidated in a judicial decision.   


FINDING OF FACT

The veteran's left femur stress fracture residuals are 
manifested by subjective complaints of pain in the thigh, 
particularly with running; and by objective evidence of 
decreased thigh circumference, with normal X-rays.


CONCLUSION OF LAW

The criteria for a compensable evaluation for the residuals 
of a left femur stress fracture have not been met.  
38 U.S.C.A. § 1155, 5103(a), 5103A, 5107 (West 2002); 
38 C.F.R. § 3.159, 3.321, Part 4, including §§ 4.1, 4.2, 4.7, 
4.10, 4.40, Diagnostic Codes 5255, 5262 (2005).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that 
the claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below. 

VA must make reasonable efforts to obtain records identified 
by the claimant and which the claimant has authorized VA to 
obtain.  If VA is unable to obtain these records, VA must 
notify the claimant of the records that could not be 
obtained, briefly explain the efforts made to obtain them, 
and describe any further actions VA will take with respect to 
the claim.  38 U.S.C.A. § 5103A(b)(1) and (2) (West 2002);  
38 C.F.R. § 3.159(c)(1) (2005).  If VA is attempting to 
obtain records from a Federal department or agency, the 
effort to obtain them will continue until the records have 
been obtained unless it is reasonably certain that such 
records do not exist or that further efforts to find them 
would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2002); 
38 C.F.R. § 3.159(c)(2) (2005).

The Court's decision in Pelegrini, supra, held, in part, that 
a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision in a claim for VA 
benefits.  

In the present case, the veteran filed a substantially 
complete claim for service connection for stress fracture 
residuals of the left femur in April 1994.  A rating action 
was issued in December 1994 which granted service connection 
for these residuals, assigning them a noncompensable 
evaluation.  After that rating action was issued, the AOJ 
provided notice to the claimant in March 2003 of what 
information and evidence must be submitted to substantiate 
the claim, as well as what information and evidence must be 
provided by the veteran and what information and evidence 
would be obtained by VA.  He was also told to submit any 
evidence relevant to his claim.  The September 2004 
supplemental statement of the case (SSOC) included the 
provisions of 38 C.F.R. § 3.159 (2002), the regulation which 
implemented the VCAA.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  See Conway v. Principi, 353 F.3d 1359 (2004).  

The Board finds that the timing error in this case is not 
prejudicial to the claimant.  The veteran was provided notice 
on at least two different occasions (see above).  He was 
asked to provide additional evidence, which he failed to do.  
He was afforded a VA examination.  Therefore, it is found 
that the veteran was aware of the evidence and information 
that was needed to substantiate his claim; moreover, VA 
obtained those records that were available in relation to the 
claim.  In addition, the claim was readjudicated following 
the provision of the notice.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of the claim and to respond to VA 
notices.  Therefore, with full consideration of Pelegrini, to 
decide the appeal now does not constitute prejudicial error 
to the claimant.  

II.  Applicable laws and regulations

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2005).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, that requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2 which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.10 states that, in cases of functional 
impairment, evaluations are to based upon lack of usefulness, 
and medical examiners must furnish, in addition to 
etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. § 4.40.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

Because the veteran has perfected an appeal as to the 
assignment of the initial ratings following the initial 
awards of service connection, the Board is required to 
evaluate all the evidence of record reflecting the period of 
time between the effective date of the initial grant of 
service connection until the present.  This could result in 
"staged ratings" based upon the facts found during the 
period in question.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Under 38 C.F.R. Part 4, Diagnostic Code (DC) 5255 (2005), a 
10 percent evaluation is warranted when there is impairment 
caused by malunion of the femur with slight knee or hip 
disability.  In addition, a 10 percent evaluation is also 
warranted for impairment of the tibia and fibula with 
malunion causing slight knee or ankle disability.  38 C.F.R. 
Part 4, DC 5262.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2005).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is 'an approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Factual background and analysis

The relevant evidence of record includes the VA examination 
of the veteran conducted in April 1994.  The examiner noted 
that the veteran had bone scan evidence of a left femur 
fracture in service.  The objective examination showed no 
malunion or non-union, or other disability.

A February 2000 VA examination of the veteran showed no 
tenderness to palpation of the left femur.  The diagnosis was 
left femur stress fracture, resolved.

The veteran was re-examined by VA in November 2004.  The 
objective clinical evaluation showed no pain on internal and 
external rotation, nor on abduction of the hips, which were 
all normal.  Passive internal rotation of both hips was to 35 
degrees, with external rotation to 55 degrees.  Thigh 
circumference on the right was 46.1 cm, and it was 44.3 cm on 
the left.  Range of motion of the knees was from 0 to 150 
degrees both actively and passively, without pain.  He 
displayed good lateral and medial stability on extension, as 
well as 30 degrees of flexion.  The Pivot, Lachman's, and 
Drawer signs were negative.  The patella glide and grind 
tests were mildly positive.  There was also mild lateral 
tracking of both patellae.  Ankle movements were within 
normal limits passively and actively, with dorsiflexion of 15 
degrees bilaterally and plantar flexion of 50 degrees 
bilaterally.  Inversion of both forefeet was to 30 degrees, 
while eversion was to 20 degrees bilaterally.  These motions 
were all normal.  The X-rays revealed no evidence of stress 
fractures.  The diagnosis was left femur stress fracture, 
healed.

The examiner stated that there was some atrophy in the left 
thigh clinically.  The veteran had stated that he had 
increasing pain in the thigh, especially with running.  The 
residuals of the left femur stress fracture were manifested 
by his subjective complaints of pain and his decreased thigh 
circumference.  Repetitive squatting was noted to show 
weakness in the left thigh muscles, in that the patient would 
favor his right lower extremity when he tried to assume the 
erect position.  The examiner then stated:

The stress fractures most certainly are 
resolved at this time as evidenced on x-rays, 
but residuals of that fracture are evident 
clinically in the form of atrophy of the left 
thigh muscles and tracking problems in both 
knees producing weakness and early fatigue.  
Chronic atrophy of the left thigh is the result 
of disuse at time of injury in 1993.  The 
subjective complaints of pain in the lower 
extremities with activity correlate well with 
these clinical findings and certainly that pain 
would produce limitation of activity as 
described.  

After a careful review of the evidence of record, the Board 
finds that an initial evaluation in excess of 0 percent is 
not warranted under the Rating Schedule.  There is no 
objective evidence of record that the veteran suffers from 
slight impairment of the hip, knee, or ankle resulting from 
malunion of the femur, tibia, or fibula.  While the veteran 
has subjective complaints of pain, as well as some decrease 
in circumference of the left thigh, the X-rays do not show 
any evidence of malunion; rather, those studies were 
completely normal.   Therefore, there is no indication at 
this time that a compensable evaluation is justified.

In deciding this matter, the Board has considered all the 
evidence consistent with the Court's decision in Fenderson.  
The Board concludes that the criteria have not been met for 
an evaluation in excess of that assigned by the RO, since the 
effective date of service connection.

Finally, the Board has considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  In this respect, the Board notes that the 
record does not show frequent periods of hospitalization for 
the service-connected disability in issue.  There is no 
indication in the record of such an unusual disability 
picture that application of regular schedular standards is 
impractical, especially in the absence of any allegation of 
marked interference with employment.  The schedular rating 
criteria are adequate for evaluating this case.  Therefore, 
the Board finds that the criteria for submission for an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 237 (1996); 
Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995)

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for a compensable 
evaluation for the service-connected left femur stress 
fracture residuals.


ORDER

Entitlement to an initial compensable evaluation for the 
residuals of a stress fracture of the left femur is denied.




__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


